Per Curiam.

The validity of the note cannot be supported upon the ground taken at the trial, of its being a gift; for a gift is not consummate and perfect, until a delivery of the thing promised ; and until then the party may revoke his promise. A parol promise to pay money, as' a gift, is no more a ground of action, than a promise to deliver a chattel, as a gift. It is the delivery which makes the gift valid. Donatio perficitur possessione accipientis. (Noble v. Smith, 2 Johns. Rep. 52.) The ^question then was upon the delivery and consideration ¡of the note; for if there was no consideration for the note, it was a nude pact, and void as between the original parties to it. This is the true point in issue, and without giving any opinion upon it, to the prejudice of a future inquiry, a new trial' is awarded, with costs to abide the event of the suit.